DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McWilliams et al. (US 8,230,997).

1: McWilliams teaches a bottle insert (bottle insert (40), shown in Figures 8-11) comprising: an insert body (insert body comprising 44 and 42) defining a bottle opening (opening defined at 43), the bottle opening configured to receive a portion of a bottle therethrough (configured to receive an unclaimed portion of a bottle e.g. the top end); and an insert partition (insert partition 45/47) disposed substantially within the insert body (disposed within the perimeter formed by 44 and 42), the insert partition defining a partition wall (the partition 45 and 47 define a vertical wall, see Figures 10-11), the partition wall aligned with and spaced from the bottle opening (see the partition wall 45/47 aligned along the opening at 43, but also spaced from the opening, see Figure 2), the partition wall configured to confront an end of the bottle (confront/bias against an neck end of the bottle, on the side top end of the bottle, see Figure 1, col. 7, ll. 45-62).


13: McWilliams teaches a bottle insert assembly (assembly shown in Figure 1) comprising: a first bottle insert (bottle insert (40), shown in Figures 8-11) comprising a first insert body (insert body comprising 44 and 42) and a first insert partition (insert partition 45/47) disposed substantially within the first insert body (disposed within the perimeter formed by 44 and 42), the first insert body defining a first bottle opening (opening defined at 43), the first bottle opening configured to receive a first portion of a bottle therethrough (configured to receive an unclaimed portion of a bottle e.g. the top end), the first insert partition configured to confront a first end of the bottle (confront/bias against an neck end of the bottle, on the side top end of the bottle, see Figure 1, col. 7, ll. 45-62); and 
a second bottle insert (second bottle insert 30) comprising a second insert body (second insert body comprising 32, 34, 35, 38, Figures 3-6) and a second insert partition (partition 36) disposed substantially within the second insert body (within the second insert body, see Figures 5-7), the second insert body defining a second bottle opening (second bottle opening, one of 31 shown in Figure 7), the second bottle opening configured to receive a second portion of a bottle therethrough (bottom end of an unclaimed bottle therethrough), the second insert partition configured to confront a second end of the bottle (fingers 33 confront a second end of the bottle, see Figure 1).

1: McWilliams teaches a bottle insert (bottle insert 30) comprising: an insert body (second insert body 30 comprising 32, 34, 35, 38, Figures 3-6) defining a bottle opening (opening, one of 31 shown in Figure 7), the bottle opening configured to receive a portion of a bottle therethrough (bottom end of a bottle therethrough); and an insert partition (partition 36) disposed substantially within the insert body (within the second insert body, see Figures 5-7), the insert partition defining a partition wall, the partition wall aligned with and spaced from the bottle opening (36 forms a partition wall, right and left edge of 36, see Figures 6-7, which are aligned with openings 31 of 32 and 35, but is spaced from the openings 31), the partition wall configured to confront an end of the bottle (fingers 33 confront a second end of the bottle, see Figure 1).

2: McWilliams teaches the claimed invention as discussed above for Claim 1 immediately above and McWilliams further teaches the insert body defines a base panel (base panel 35); the bottle opening is defined through the base panel (opening 31 is defined through 35, see Figure 3); and the partition wall of the insert partition is oriented substantially parallel to the base panel (see the right edge and left edge substantially parallel to the base panel, along their respective edges, Figure 5).

Allowable Subject Matter
Claims 3-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735